Citation Nr: 0017148	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  93-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a gynecologic disorder, 
to include right ovarian cystic disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and G.M.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had service from June 1976 to July 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In connection with her 
claim the veteran testified via videoconference before a 
member of the Board in February 2000 and accepted such in 
lieu of an "in-person" hearing.  See 38 C.F.R. § 20.700(e) 
(1999).  A transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

The competent and probative evidence of record does not 
establish that any existing gynecologic disability had its 
onset in or is otherwise causally related to service, or that 
any pathology manifested during service resulted in the 
veteran's eventual hysterectomy.


CONCLUSION OF LAW

A gynecologic disability, to include right cystic ovary 
disease, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Factual Background

On the report of service medical examination dated in April 
1976, pelvic/vaginal examination was noted to have been 
normal.  The veteran denied having been treated for any 
female disorder or having experienced any change in menstrual 
pattern.  X-ray examination of the abdomen in July 1976 
revealed a soft tissue density in the pelvis stated to be 
consistent with a distended urinary bladder.  A service 
medial entry dated in August 1976 notes the veteran's 
complaints of headaches and nausea of one week's duration, as 
well as arthralgia of the ankles for three weeks, since a 
fall down the stairs.  A September 1976 entry notes 
complaints of pain in the abdomen and chest, as well as 
nausea.  The impression was upper respiratory infection.  

A service medical entry dated in February 1977 notes that the 
veteran appeared in the emergency room doubled over with pain 
going to the pubic area.  She reported a sudden onset, 30 
minutes earlier, on the right side.  She also reported 
burning on urination of one week's duration.  Another 
February entry notes that the veteran had had similar pains 
while at Sheppard, approximately five months earlier.  The 
veteran reported that her last menstrual period had been 
normal.  Vaginal examination revealed cervical erosion.  
Cytology testing showed a moderate amount of bacteria but was 
negative for malignancy.  The impression was abdominal pain 
of questionable etiology.  

Service records reflect complaints of right lower quadrant 
pain in March 1977; no diagnostic abnormalities were shown on 
plain film study of the abdomen.  In April 1997 the veteran 
reported bleeding and cramping.  The impression was 
musculoskeletal pain of the right groin.  Another record 
indicates that the veteran was diagnosed with diverticulosis.  

Service records dated in April 1978 document that the veteran 
fell approximately five feet from the flight line onto her 
left wrist.  She was thereafter treated for a fractured wrist 
without notation of abdominal/pelvic injuries.  

Service records dated in November 1978 note that the veteran 
complained of cramping and difficulty with urination.  The 
impression was questionable mild dehydration.  

Service records dated in February 1979 indicate diagnosis of 
an inadequate personalty and an adjustment reaction to adult 
life.  The veteran was evaluated at the mental health clinic 
at the request of her supervisor due to a lack of job 
progress and withdrawal from her co-workers.  In connection 
with psychiatric evaluation she reported not knowing of any 
adult illness.  Physical examination was within normal limits 
with the exception of enlarged tonsils.  Cytology examination 
in April 1979 was negative.  A medical entry notes small 
Nabothian cysts on the lower lip of the cervix, stated to be 
normal.  The adnexa were within normal limits.  The 
impression was normal female examination.  

A June 1979 service record notes complaints of abdominal 
pain, dizziness and nausea, without urinary symptoms.  A 
right adnexal mass was noted on pelvic examination, stated to 
probably be a cyst.  Records dated in August 1979 note the 
veteran's complaints of consistent right shoulder pain after 
a fall to the curb that month when she tried to stop herself 
with her right hand and wrist.  Later in August she reported 
she was pain free in the shoulder.  Records also note 
complaints of right knee, leg and thigh pain.  The veteran 
complained of dysuria and increased urinary frequency.  The 
impression was to rule out urinary tract infection.  

Service records show that the veteran complained of lower 
abdominal pain of six or seven months' duration in December 
1979.  A history of right adnexal mass was provided.  
External examination was normal.  Pelvic examination revealed 
a normal cervix with a tender right adnexa.  Later in 
December the veteran reported her menses was normal, but with 
heavy bleeding.  She also reported a constant right flank 
pain since a fall two years earlier, stated to be unrelated 
to her present problems.  Examination of the abdomen revealed 
no mass, megaly or rebound.  The veteran stated that two 
pelvic examinations had revealed nothing.  The impression was 
chronic right lower quadrant pain.  Abdominal x-rays were 
normal.  On consultation examination in January 1980, the 
veteran denied intercourse, sexual disease or any intra-
abdominal operations.  Physical examination revealed no 
abdominal masses.  Pelvic examination was stated to be 
normal.  The examiner stated there was "no evidence of 
gynecol. pathol. @ this time...perhaps constipation playing a 
role."  

In February 1980, cytology testing was negative.  A report of 
medical examination dated in February 1980 shows a normal 
pelvic/vaginal examination.  Other records in February 1980 
reflect possible pelvic inflammatory disease, but in March 
1980 it was noted that she had been treated for possible 
pelvic inflammatory disease but was later found to have a 
urinary tract infection.  A May 1980 service note indicates 
that gynecologic evaluation was negative for pathology and 
that gall bladder, upper gastrointestinal and urinary testing 
were normal.  A note indicates that testing did show a mild 
hiatal hernia.  Also, intravenous pyelogram in March was 
stated to show a questionable filling defect on the right 
bladder and cystogram was suggested.  The assessment was 
inflammation of the inguinal ligature, to rule out a femoral 
or inguinal hernia and a right lower quadrant mass.  
Abdominal x-rays in June 1980 were normal.  One May 1980 
record notes nephroptosis with very minimal obstruction and 
that there was uterine pressure over the bladder.  Another 
record shows a questionable bladder defect.  The veteran 
declined examination at discharge in June 1980.  

A record of treatment, identified by the veteran as from Dr. 
Long, appears to be dated initially in November 1980 and to 
note complaints of ovarian cyst on the right side and 
subsequently of abdominal discomfort/cramps and 
endometriosis.  A January 1982 notation stated right side 
pain for six months.

In March 1981, the veteran presented for a VA examination.  
She was married at that time, with no children.  She reported 
that her menses was fairly normal and gave a negative past 
history of urinary system disorders.  Examination of the 
abdomen revealed no visceromegaly.  One portion of the 
examination noted that the veteran had a history of past 
abdominal pain and that cystoscopy and cystogram performed a 
year earlier were essentially normal, as was an intravenous 
pyelogram.  The veteran was noted to be asymptomatic with no 
lower tract obstructive or lower tract irritability symptoms.  
From a urological standpoint, no pathologic entity was noted.  
The examination reports include reference to a cystic right 
ovary and right mastitis.  Gynecologic examination notes 
slight cystic mastitis in the right upper quadrant of the 
breasts without masses.  Pelvic examination showed a normal 
cervix and adnexa without ovarian cysts.  Pap smear was 
normal.  The impression was mild cystic mastitis and a normal 
pelvic examination.

The claims file contains records from MacDill Air Force Base 
Hospital dated in October 1982.  The veteran was admitted 
with a history of severe dysmenorrhea of six months' duration 
and a history of left-sided pelvic pain since 1979.  The 
noted history includes that the veteran was "known to have a 
left ovarian cyst, about 6cm, which was noticed in October 
1982...Pelvic sonogram confirmed this ovarian cyst to be 
present."  During hospitalization a large amount of 
endometrial tissue and a left ovarian hemorrhagic cyst were 
excised, and a left peritubal adhesion was lysed.  

Records from MacDill Air Force Base Hospital dated in 
December 1983 reflect hospital admission for chronic pelvic 
pain and a small right follicular cyst.  The veteran 
underwent laparoscopy.  In connection with her admission she 
veteran reported that she had endometriosis.  The pre-
operative diagnosis was chronic pelvic pain, possible 
endometriosis.  The post-operative diagnosis was a small 
right ovarian functional cyst.  The operative report notes 
that there "was no evidence at this time of pelvic disease 
that could explain the patient's current symptoms."  

Air Force records dated in December 1984 show a history of 
the veteran having had a normal period in the past, without 
incidence of passing clots.  She reported with a menses 
characterized by cramps and heavy clots.  The impression upon 
examination was a possible aborted pregnancy with heavy flow 
secondary to delayed period.  In March 1985 the veteran 
presented complaining of double periods.  Examination was 
normal.  The impression was probable chronic anovulation.  
Pregnancy testing was negative.  Another May 1985 record 
notes questionable pelvic inflammatory disease.  Cytology 
testing in May 1985 at Kessler Air Force Base was negative.  
A record dated in July 1985 shows an impression of pelvic 
inflammatory disease.  Records dated in September 1985 shows 
assessments of a urinary tract infection, folliculitis and a 
yeast infection.  

Air Force records dated April through September 1988 show 
diagnosis of mild pelvic inflammatory disease.  Records 
associated with the veterans' October 1988 hysterectomy 
include an authorization and treatment statement showing 
diagnoses of intractable chronic pelvic pain, dyspareunia, 
endometriosis and pelvic adhesion.  The claims file contains 
a narrative summary of hospitalization in October 1988.  The 
veteran was to be admitted for a total abdominal hysterectomy 
and possible bilateral salpingo-oophorectomy.  She was noted 
to have a history of intractable chronic pelvic pain, as well 
as a history of endometriosis by laparoscopy in 1982 with a 
follow-up laparoscopy in 1986 showing a normal pelvis.  The 
record notes that the veteran was evaluated and treated for a 
mild pelvic inflammatory disease without any improvement in 
her pain.  A November 1988 pathologic report from MacDill Air 
Force Base reflects microscopic diagnoses of a small fibrous 
serosal adhesion and a small subserosa leiomyoma of the 
posterior aspect of the uterine corpus; a Nabothian cyst of 
the uterine cervix and multiple mucus retention cysts of the 
cervical isthmus; intramural leiomyoma of the anterior 
uterine corpus; a benign endometrium; left fibrous tubo-
ovarian adhesions; mucinous cystadenoma of the left ovary; a 
ruptured corpus luteum cyst of the right ovary; and multiple 
follicular cysts of the right ovary.  Other November 1988 
records note a possible urinary tract infection.  

In November 1989, the RO received the veteran's claim for 
compensation benefits based on gynecologic problems.  

In March 1990, the veteran appeared for a VA examination.  
The examination report notes a history of an accident in 1979 
after which the veteran noted vaginal bleeding continuing for 
two months' time, with continued intermittent pelvic pain 
since that time.  The record sets out the veteran's various 
surgical procedures and other treatment.  The impression was 
"[e]ndometriosis does not recur in absence of hormones."  
It was noted that the veteran could possibly have pelvic 
adhesions, but that most likely here symptoms were 
gastrointestinal related.  A note in May 1990 includes 
complaints of hot flashes.  The veteran refused to report for 
gastrointestinal study.  The assessment in May 1990 was that 
no gynecologic pathology was noted.  

In April 1990 the veteran reported seeing a VA gynecologist 
who found no mass or tenderness.  The veteran argued this was 
wrong.  She further indicated that the gynecologist wanted to 
schedule a barium enema.  The veteran stated that the colon 
was located on the left and not the right side and in essence 
argued that such testing did not speak to her problem.  The 
veteran also expressed dissatisfaction in that the 
gynecologist did not find the bulge on the right side.

In August 1990, the RO denied the veteran's gynecologic 
claim.  The veteran appealed.  

In July 1992, the veteran testified at a personal hearing.  
She re-iterated her history of in-service injury and the 
beginning of gynecologic problems thereafter.  

In October 1992, the veteran presented for a VA gynecologic 
examination.  She gave a history of falling during service, 
with a subsequent change in menses.  Examination resulted in 
diagnoses to include diverticulosis by history, a hiatal 
hernia, and hysterectomy secondary to endometriosis.  An 
addendum dated in January 1993 noted the veteran's history of 
endometriosis of the left ovary and a right ovarian cyst with 
a large endometrioma.  The examiner stated that "[b]oth of 
these diagnoses of endometriosis and her inability to get 
pregnant are not associated with any accident incurred while 
in the service.  These are not service-connected 
disabilities; they are illnesses associated with the pelvic 
organs."

In September 1995, the Board remanded the veteran's case to 
ensure that complete treatment records were associated with 
the file and to obtain a medical opinion as to the etiology 
of her gynecologic problems.  The record reflects association 
of related records.

In April 1997, the veteran presented for a VA examination.  
She reported that she took birth control pills for one month 
to control endometriosis and that such caused blood clots.  
She indicated that such occurred while she was in the 
military and also that such was the reason she did not wish 
to received hormone replacement therapy subsequent to her 
hysterectomy.  No apparent gynecologic pathology was 
discernible to examination at that time.  In an addendum 
dated in July 1997, the VA examiner cited specific past 
findings and conclusions.  The examiner noted that pelvic 
examination in 1979 contained a note of a right adnexal mass 
of probable ovarian origin; the VA examiner stated that such 
was "certainly not diagnostic of ovarian cyst but merely 
cause to evaluate further."  The VA examiner then cited the 
veteran's laparoscopy in 1983, which revealed adhesions of 
the bowel to the right ovary and a small functional cyst of 
the right ovary without evidence of endometriosis, with the 
conclusion that there was no evidence of pelvic disease at 
that time.  The VA examiner continued to note the veteran's 
hysterectomy in November 1998, with operative findings, but 
stated that the gross findings at the time of surgery had 
been considered normal by the operating surgeon.  The VA 
examiner commented that such was "not unusual in that these 
findings were apparently primarily microscopic findings 
diagnosed by the pathologist.  Small fibroids would not be 
causing pelvic pain unless they were degenerating and this is 
not very likely in the small fibroids described."  The 
examiner continued to note that the "[m]ucinous cystadenoma 
of the left ovary was no doubt an incidental finding and was 
not the cause of any of her pelvic complaints either.  The 
corpus luteum of the right ovary is physiological as are the 
multiple follicular cysts in many instances physiological.  
Apparently her surgery was done for intractable pain however, 
no true cause was apparent in the pathology report."  

The VA examiner also noted that "[a]lthough endometriosis 
has been mentioned in several places in the record by the 
physical examination and the health care provider providing 
that examination and opinion, at no time was evidence of 
endometriosis visible either with the laparoscope surgically 
in 1983 or at the time of removal of the uterus , tubes and 
ovaries in 1988."  The VA examiner also referenced medical 
finding of an enlarged uterus, but stated being unable to 
find such report in the record.  The VA examiner further 
commented on the uterine fibroids that were noted in 1980, 
indicating that "in that span of eight years, if she had had 
fibroids in 1980 which were palpable on pelvic examination, 
the probability is that they would have been much larger than 
as described in the pathologist's report of 11/01/88 as 
mentioned above, the fibroids were small and in my opinion 
not symptomatic."  The VA examiner concluded that from the 
review of the entire claims folder there was no evidence that 
the veteran "displayed gynecological pathology which could 
be attributed to the cause of any pelvic symptoms which she 
may have exhibited nor do I find any evidence that there was 
any chronic or acute gynecological disease effecting (sic) 
her during her military service."  

In January 1999, a VA physician reviewed the veteran's entire 
claims file and service records, noting findings from 
evaluation in 1983 and 1988.  The impression was a history of 
pelvic pain.  The VA physician indicated that the operative 
findings did not show any pathology that would be consistent 
with chronic pelvic pain.  The VA physician concurred with 
the April 1997 VA examiner's conclusion that there was no 
service-related disability from a gynecologic standpoint, and 
specifically commented that the "presence of small fibroids 
on the uterus is a common finding, and if they had been 
present during the military, they would have been 
significantly larger in 1988."  The VA physician also noted 
that the "benign ovarian tumor...was an incidental finding" 
and that the "adnexa were normal with the laparoscopy five 
years prior to that and...there was no pathological evidence of 
endometriosis found in the pathology specimen."

At the time of her February 2000 hearing, the veteran 
recounted that she was involved in an accident in January 
1979 and that thereafter she started bleeding.  She indicated 
that she waited two weeks before obtaining medical treatment, 
at which time she was told she had an ovarian cyst.  She 
reported that she was given no medications but was placed on 
permanent light duty.  She related that upon returning for 
evaluation in one months' time the nurse was unable to find 
the cyst.  The veteran reported that she continued to seek 
treatment for complaints of pain, and that after her accident 
she experienced worsened menstrual symptoms.  Transcript at 
3-7.  The veteran related that after discharge, she went to 
see her own physician, Dr. Thomas, who told her she had an 
ovarian cyst and referred her to see Dr. Long who performed 
an examination.  She related that she returned to see 
Dr. Long in 1982, at which time she was thought to have 
endometriosis and a cyst.  Transcript at 8-9.  She indicated 
that she underwent surgery in 1982.  She also stated that in 
all she underwent four surgeries, in October 1982, December 
1983, December 1985 and then her hysterectomy in October 
1988.  Transcript at 12-14.  

Analysis

The Board first notes that the post-service record clearly 
contains evidence of gynecologic pathology in the veteran, 
meeting the first prong of the Caluza test for well 
groundedness.  38 U.S.C.A. § 5107(a).  Moreover, for the 
purposes of determining whether the claim is well grounded, 
the veteran's own statements as to in service injury and 
gynecologic manifestations, and continuing gynecologic 
symptoms thereafter, are accepted as credible.  See King, 
supra.  However, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render her opinions on medical diagnosis or causation 
competent.  Thus, although she is competent to testify as to 
her in-service and post-service symptoms, as a lay person she 
is not competent to relate such symptoms to a gynecologic 
diagnosis, or in turn to relate any diagnosed gynecologic 
disability to her symptoms experienced in service.  See 
Savage, supra; see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In order to render the claim well grounded, there must be 
competent evidence of a nexus between the veteran's 
demonstrated and reported gynecologic complaints and 
identified gynecologic disability.  38 C.F.R. § 3.303; 
Caluza, supra.  The record reflects the RO's attempts to 
ensure that relevant records of in-service and post service 
treatment have been obtained and associated with the claims 
file.  A careful review of the medical evidence in the claims 
file fails to show such nexus.  

First, the Board notes that service records, although noting 
the veteran's various complaints of abdominal/pelvic 
discomfort, show diagnoses such as diverticulosis, 
musculoskeletal pain or urinary dysfunction without 
identification of gynecologic disability by competent 
personnel to account for her complaints.  In fact, in-service 
diagnostic testing was noted to be normal with respect to the 
veteran's gynecologic system.  

The Board continues to note that although the reports of Dr. 
Long dated in November 1980 and of VA examination conducted 
in March 1981 include reference to a cystic right ovary, 
diagnostic testing in 1981 was normal and the conclusion was 
that pelvic examination was normal at that time.  The first 
documented abnormal pathology appears to be the 1982 Air 
Force notations of a left ovarian cyst confirmed by sonogram 
and excised.  Air Force records do not contain any competent 
opinion relating such cyst to the veteran's period of active 
service.  Again, Air Force records dated in 1983 show an 
ovarian cyst on the right, stated to be functional and not 
related by competent personnel to the veteran's period of 
active service.  Moreover, the operative report specifically 
noted that there was no evidence of pelvic disease that could 
explain the veteran's symptoms.  Thereafter, medical records 
note pelvic inflammatory disease, and folliculitis and 
include reference to endometriosis, not related by competent 
personnel to the veteran's period of active service.  As 
noted above, the veteran underwent total hysterectomy in 
October 1988.  

The claims file contains opinions obtained from VA physicians 
relevant to the etiology of the veteran's gynecologic 
problems.  The March 1990 VA physician indicated that the 
veteran's complaints were most likely gastrointestinal 
related.  The October 1992 VA examiner, despite considering 
the veteran's history of injury from a fall during service 
with resulting gynecologic symptomatology, opined that the 
veteran's diagnoses of endometriosis and an inability to get 
pregnant were not associated with any in-service accident.  
That physician did not otherwise relate such to the veteran's 
period of service.

The Board particularly notes the April 1997 report of VA 
examination.  As requested by the Board, that examiner 
specifically commented on pathologies noted in in-service and 
post service records.  The examiner indicated that in-service 
note of an adnexal mass was not diagnostic of an ovarian cyst 
but only cause for further evaluation.  That examiner set out 
various findings incidental to the veteran's hysterectomy and 
opined that the veteran's symptoms could not be attributed to 
the microscopic findings.  Despite review of records such as 
the November 1980 record purportedly from Dr. Long (in the 
claims file at the time of VA file review), the April 1997 
examiner found no evidence of endometriosis in the record and 
cited diagnostic testing negative for such.  That examiner 
certainly did not find evidence of endometriosis during or 
related to service.  The April 1997 VA examiner also 
commented that due to the size of the fibroids found in 
connection with the veteran's hysterectomy in 1988, such were 
asymptomatic and, if they had in fact existed in service, 
they would have been larger at the time of the 1988 
hysterectomy.  Finally, based on a review of the complete 
record, the April 1997 examiner summarized that there was no 
evidence of chronic or acute gynecologic disease affecting 
the veteran during military service, or gynecologic pathology 
that could be attributed to her pelvic complaints.  Such 
opinion is clearly against the veteran's claim.  The January 
1999 physician concurred with that conclusion.  There is no 
contrary opinion relating any identified gynecologic 
disability, to include a right ovarian cyst or any pathology 
resulting in hysterectomy, to the veteran's period of 
service.  38 C.F.R. § 3.303(a), (c), (d).  Absent a competent 
opinion as to a nexus between the veteran's reported 
continuing pelvic/gynecologic symptomatology, a currently 
diagnosed gynecologic disability and service, her claim must 
be denied as not well grounded.  See Caluza, supra.

The Court has held that there is some duty to assist the 
veteran in the completion of an application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1999) even where 
the claim appears to be not well-grounded where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained, which will support a 
well-grounded claim.  The Board would like to address the 
veteran's statement, shown in correspondence dated in March 
1999, to the effect that she was not present in connection 
with the July 1997 examination.  The Board wishes to clarify 
that such examination report represents a file review and 
opinion offered by a VA physician having reviewed all of the 
veteran's records.  The Board must also emphasize that as the 
claim is not well grounded, VA has no duty to assist the 
veteran such as requesting a VA examination.  See 
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).


ORDER

Service connection for a gynecologic disorder, to include 
right ovarian cystic disease, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

